Citation Nr: 1809001	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  08-21 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, to include as secondary to medication for service-connected disabilities.

2.  Entitlement to service connection for a bilateral foot disorder, to include frostbite residuals.

3.  Entitlement to service connection for right lower extremity (RLE) radiculopathy.

4.  Propriety of the assignment of a separate rating for left lower extremity (LLE) radiculopathy, evaluated as 10 percent disabling as of December 18, 2014.

5.  Entitlement to a rating in excess of 40 percent for lumbosacral strain with degenerative joint and disc disease.

6.  Entitlement to a rating in excess of 10 percent for a right wrist injury.

7.  Entitlement to a rating in excess of 10 percent for chondromalacia patella of the right knee with degenerative joint disease.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1976 to September 1980 and from August 1986 to August 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decisions issued in July 2007 (GI disorder, right wrist disability, back disability, and right knee disability), and September 2011 (bilateral foot disorder) by a Department of Veterans Affairs (VA) Regional Office (RO).

Notably, in a February 2012 remand, the Board found a claim for TDIU had been raised by the record in conjunction with the Veteran's claims for increased ratings pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Additionally, in December 2015, the Veteran filed a notice of disagreement with an October 2015 rating decision that granted service-connection for LLE radiculopathy and denied service connection for RLE radiculopathy.  A statement of the case was issued in November 2017 and, while the Veteran failed to file a timely appeal, the Board has nevertheless taken jurisdiction over the propriety of the initially assigned rating and the denial of service connection pursuant to 38 C.F.R. § 4.71(a), Diagnostic Code 5242-5243, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2017).

In March 2011, the Veteran testified at a Board hearing before a Veterans Law Judge (VLJ).  In February 2012, the Board remanded the issues then on appeal for additional development.  In February 2015, the Veteran requested a new Board hearing in light of the fact the VLJ who held the March 2011 hearing had retired.  Accordingly, in April 2015, the Board remanded the appeal so another hearing could be scheduled.  In April 2016, the Veteran testified at a second Board hearing before the undersigned VLJ.  Both hearing transcripts are associated with the record.

The issues of entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for a left knee disorder, muscle pain in the bilateral thighs, muscle pain in the bilateral calves, and neuropathy of the bilateral feet have been raised by the record in a January 2014 informal claim, but not yet adjudicated.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b).  

The issues of entitlement to service connection for a bilateral foot disorder and RLE radiculopathy; propriety of the assignment of a separate rating for LLE radiculopathy; entitlement to increased ratings for a back disability, a right wrist disability, and a right knee disability; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

At no time during the pendency of the claim does the Veteran have a current diagnosis of a GI disorder and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.


CONCLUSION OF LAW

The criteria for service connection for a GI disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

While the Veteran has made vague challenges as to the competence and impartiality of VA employees generally, which will be discussed in detail herein, neither he nor his representative have alleged any other deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Pertinent to a claim for service connection, such a determination requires a finding of a current disability that is related to an injury or disease in service.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is satisfied if the veteran has a disability at the time she files her service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The element of service connection at issue regarding the Veteran's claim for a GI disorder is the presence of a current disability.  In this regard, the Board acknowledges that service treatment records document the Veteran's November 1988 and May 1991 treatment for viral infections and his belief that medication taken in service or for service-connected disabilities has caused a GI disorder.  Nevertheless, the probative evidence of record fails to demonstrate that the Veteran has a current diagnosis of a GI disorder, to include as a result of such in-service events or medication, at any time proximate to his claim.  As such, service connection for a GI disorder must be denied.

Turning to the evidence of record, the Veteran has never been diagnosed with a GI disorder during or in relative proximity to the period on appeal.  In this regard, in March 2014, after interviewing the Veteran and conducting a physical evaluation, a VA examiner noted the Veteran did not have any stomach or duodenum disorders.  Notably, the examiner acknowledged the Veteran's in-service GI treatment and his 1998 treatment for gastritis, but nevertheless found his concurrent clinical examination of the abdomen was normal.  Importantly, no other clinician of record has ever diagnosed the Veteran with a GI disorder during the course of the appeal or in proximity thereto.  

The Board notes that the Veteran reported to the VA emergency room in July 2013 with reports of nausea, vomiting, and diffuse abdominal pain.  The reviewing clinicians noted the Veteran was very vague with his reports, did not vomit at the hospital, appeared very comfortable, and actually retained liquids during his admission.  Thereafter, the records indicate the Veteran sat in the lobby eating a bagel, despite his reported inability to keep food down, and then re-admitted himself for the same symptoms.  The treatment notes suggest the Veteran also pretended to pass out while seeking treatment and engaged in other erratic behaviors.  Ultimately, no diagnosis was rendered.  See July 2013 VA treatment records.

Notably, at the April 2016 hearing, the Veteran denied receiving any treatment for a diagnosed GI disorder.  Additionally, while the Veteran reported experiencing daily nausea and vomiting at the aforementioned hearing, he regularly denied such while receiving VA treatment.   See September 2009, August 2010, December 2012, and March 2013 VA treatment records.  

The Veteran has also variously reported spitting up blood, finding blood on his pillow, and having bloody stools.  Notably, his claims for service connection for bloody noses, nasal scabs, blood in stool, and mad cow disease were all denied in an unappealed November 2010 rating decision.  Thereafter, his claim for nose bleeds was again denied in October 2015.  While cognizant of the United States Court of Appeals for Veterans Claims' (Court) decision in Brokowski v. Shinseki, 23 Vet. App. 79 (2009), the Board declines to expand the Veteran's claim for a GI disorder to include the aforementioned claims given the final adjudications of record.

Ultimately, the probative evidence of record fails to demonstrate a current diagnosis of a GI disorder at any time during the appeal period.  McClain, supra.  While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of recent diagnoses of a GI disorder in relative proximity to the filing of the Veteran's claim.  The Board again notes the Veteran's 1998 diagnosis of gastritis, but as such was eight years prior to his March 2006 claim and no subsequent treatment records document the existence of such condition, the Board finds the one-time treatment nearly a decade prior to the date of claim cannot establish the existence of a current disability.

The Veteran is competent to report on his symptoms or matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

However, the matter of a medical diagnosis for a disability not capable of lay observation, such as that of GI disorders, is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Specifically, the diagnosis of a GI disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of imaging test results.  In the instant case, there is no suggestion that the Veteran has developed an expertise in the diagnosis of GI disabilities.  Therefore, as he does not have the appropriate medical training and expertise to competently diagnose a GI disorder, his lay assertions in this regard have no probative value.  Jandreau, supra at 1377 n.4 ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

Furthermore, symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not, in and of themselves, constitute a "disability" for which service connection may be granted.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

In conclusion, the Board finds the March 2014 VA examiner's opinion to be more probative than the Veteran's lay assertions as to the presence of a current GI disorder.  

The Veteran has been an active participant in his appeal and has submitted vague statements that could be construed as challenging the validity of any work performed by VA employees in general.  However, a VA examiner is presumed to have properly discharged his or her duties as a health professional (presumption of regularity) in a review of the record, in interviewing the Veteran, and supporting his or her opinion with medical analysis applied to the significant facts of the case.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed Cir. 2009) (applying the presumption of regularity to VA medical examiners in the discharge of their regular duties).  The presumption of regularity is only rebuttable by clear evidence to the contrary.  Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  Here, the Veteran has not provided clear evidence to rebut the presumption of regularity.  Instead, he has voiced his dissatisfaction with the appeals process and with VA generally.  As he has not demonstrated that the VA examiners were unaware of any significant fact in his case or introduced any evidence that shows a lack of impartiality or incompetence, the Veteran has not met his burden to show that the VA examinations are inadequate and the Board finds his arguments in this regard to be unpersuasive.  Hilkert v. West, 12 Vet. App. 145, 151 (1999) (an appellant bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error).  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See Brammer, supra.  Thus, where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of a GI disorder for the entire appeal period, there can be no valid claim for service connection.  Id.; see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a GI disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a GI disorder is denied.


REMAND

Bilateral Foot Disorder

Regarding the Veteran's claim for service connection for a bilateral foot disorder, the Court has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Brokowski, supra.  In this case, while the Veteran's May 2011 service connection claim was for residuals of frostbite in the toes and feet, in light of Brokowski, the Veteran's already service-connected LLE radiculopathy, his pending claim for compensation under 38 U.S.C. § 1151 for bilateral neuropathy of the feet, and the medical findings of record, the Board has recharacterized the issue as a claim for entitlement to service connection for a bilateral foot disorder, to include residuals of frostbite.

The Veteran contends that he suffers from a bilateral foot disorder related to his reported in-service treatment for frostbite between 1976 and 1980.  The Board initially notes that the Veteran's service treatment records (STRs) from his first period of service, when he reportedly received treatment for frostbite, have been deemed unavailable.  The Board also notes that the STRs from the Veteran's second period of service document his December 1986, January 1987, February 1987, and April 1987 treatment for bilateral plantar fascial pain.  Additionally, available VA treatment records document the Veteran's reports of bilateral lower extremity pain, weakness, numbness, and tingling.  Indeed, November 2015 and February 2016 VA treatment records note a possible diagnosis of idiopathic peripheral neuropathy, possibly secondary to frostbite residuals.  Accordingly, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that the Veteran should be afforded a VA examination and opinion prior to adjudication of his claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Back, right knee, and right wrist disabilities

The Board finds that the Veteran's claims for increased ratings for back, right knee, and right wrist disabilities must be remanded in order to afford him a contemporaneous VA examinations in order to assess the current nature and severity of this service-connected disabilities.  In this regard, the record reflects that the Veteran was most recently afforded VA examinations to determine the severity of his back, knee, and wrist disabilities in March 2014.  Since that time, at the April 2016 Board hearing, the Veteran reported that his symptoms were more severe than those noted at his 2014 examinations and his representative requested that new examinations be ordered.  In light of these allegations of worsening symptoms, the Board finds that a remand is required in order to afford the Veteran contemporaneous VA examinations so as to determine his current level of impairment with regard to his back, right knee, and right wrist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, the Board notes that May 2007, September 2008, and March 2014 examinations conducted during the pendency of the claim do not contain all of the findings as required by the Court.  Specifically, in Correia v. McDonald, 28 Vet. App. 158, 170 (2016), the Court found that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion (ROM) measurements of the opposite undamaged joint.  Id.  In this case, the examinations of record do not include ROM testing on active and passive motion and in weight-bearing and nonweight-bearing (although passive ROM testing was reportedly done in conjunction with the September 2008 knee examination).  Additionally, the examination reports do not contain any measurements of the Veteran's left wrist or knee or any indication as to whether such joints are "normal."  Therefore, such testing should be accomplished in connection with the examinations conducted on remand.  Additionally, the examiner will be requested to offer a retrospective medical opinion as to the findings included in the prior examinations conducted during the appeal period. 

Further, the Court recently addressed 38 C.F.R. § 4.40, which states that a VA examiner must "express an opinion on whether pain could significantly limit functional ability" and the examiner's determination in such regard "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  In this regard, the Court concluded that, when a VA examiner is asked to provide an opinion as to additional functional loss during flare-ups of a musculoskeletal disability, the examiner must obtain information from the Veteran regarding the severity, frequency, duration, characteristics, and/or functional loss related to such flare-ups.  The Court further concluded that, if the examination was not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  Additionally, if the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.  Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  

In this case, the Veteran denied flare-ups during the September 2008 and March 2014 examinations, but endorsed them during the May 2007 examination; however, the 2007 examiner did not provide an opinion as to the additional loss of range of motion during flare-ups.  Therefore, the VA examinations conducted on remand should address the functional limitations associated with flare-ups of the Veteran's back, right knee, and right wrist disabilities.

LLE radiculopathy, RLE radiculopathy, and TDIU

The Board further finds that the issue of entitlement to a rating in excess of 10 percent for LLE radiculopathy, entitlement to service connection for RLE radiculopathy, and entitlement to a TDIU are inextricably intertwined with the claims remanded herein as the ordered development will likely provide evidence as to the current severity of the Veteran's LLE radiculopathy, presence of RLE radiculopathy, and the functional impairment associated with his overall disability picture.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Records

While receiving VA treatment in November 2015, the Veteran reported receiving treatment from a non-VA orthopedist; however, such records have not been associated with the file.  Thus, on remand, the Veteran should be afforded an opportunity to identify any outstanding treatment records, to include any related to his back, bilateral lower extremities, and right wrist disorders.  Additionally, as the Veteran receives ongoing treatment for his back, knee, wrist, and musculoskeletal disabilities through VA facilities (but not GI disorders), updated treatment records should be obtained on remand.     

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal, to include any related to private orthopedic treatment.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After procuring any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his bilateral foot disorder.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

Following a review of the record and examination of the Veteran, the examiner should respond to the following:

(a)  Identify all current bilateral foot diagnoses.  The examiner should specifically differentiate between any such disorders found to be present and any lumbar radiculopathy.

(b)  If arthritis of the feet is diagnosed, did such manifest within one year of the Veteran's service discharge in September 1980 (i.e. by September 1981) or within one year of the Veteran's service discharge in August 1992 (i.e. by August 1993)?  If so, please describe the manifestations.

(c)  For each diagnosed bilateral foot disorder that is separate and distinct from any lumbar radiculopathy, is it at least as likely as not (i.e., 50 percent or greater probability) that such disorder is related to the Veteran's military service, to include his in-service treatment for plantar fascial pain or frost bite?  The examiner should specifically discuss the November 2015 and February 2016 VA treatment records noting a possible diagnosis of idiopathic peripheral neuropathy, possibly secondary to frostbite residuals.  

The examiner is advised that he/she may not base his/her opinion on the fact that the Veteran's STRs are not complete and the available records do not document in-service treatment for frost bite.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinion offered should be provided.

3.  Afford the Veteran appropriate VA examinations to determine the nature and severity of his back disability, any lumbar-related neurological manifestations, right knee disability, and right wrist disability.  The record, to include a complete copy of this remand, must be made available to the examiner/s, and the examination reports should include a discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner/s must provide all examination findings, along with a complete rationale for the conclusions reached.

The examiner/s should identify the current nature and severity of all manifestations of the Veteran's back, right knee, and right wrist disabilities.  The examiner/s should record the range of motion of the back, knee, and wrist observed on clinical evaluation in terms of degrees.  If there is evidence of pain on motion, the examiner/s should indicate the degree of range of motion at which such pain begins, as well as whether such pain on movement results in any loss of range of motion.  The examiner/s should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner/s is/are unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner who conducts the right wrist examination should specifically discuss whether the Veteran has any neurological symptoms, to include carpal tunnel syndrome, that are at least as likely as not (i.e. 50 percent or greater probability) caused or aggravated by his service-connected right wrist disability.  For any aggravation found, the examiner should state, to the best of his/her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

The examiner/s is/are requested to review the VA examinations containing range of motion findings pertinent to the Veteran's back, right knee, and right wrist disabilities conducted in May 2007, September 2008, and March 2014.  In this regard, the examiner/s is/are requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing.  If the examiner/s is/are unable to do so, he or she should explain why.

It is also imperative that the examiner/s comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner/s should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

With specific regard to flare-ups, if the Veteran endorses experiencing them as he did at the May 2007 examinations, the examiner/s must obtain information regarding the frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups.  

Then, if the examinations are not being conducted during a flare-up, the examiner/s should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  If the examiner/s cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner/s must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

The examiner who conducts the back examination should note the severity of the Veteran's LLE radiculopathy, and report whether he has any associated neurological impairments other than LLE radiculopathy, to include whether he suffers from RLE radiculopathy, and, if so, comment on the severity of such disorder.  

The examiner should also state whether the Veteran has intervertebral disc syndrome and, if so, the total duration of any incapacitating episodes over the past 12 months. The examiner is advised that an "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.
The examiner who conducts the right knee examination should state whether there is lateral instability or recurrent subluxation of the right knee, and, if so, whether the instability is best characterized as slight, moderate, or severe.

The examiner should state whether there is dislocated or removed semilunar cartilage, and, if so, the nature of the symptoms associated with such meniscus impairment.

The examiner/s also should comment upon the functional impairment resulting from the Veteran's back, right knee, right wrist, LLE radiculopathy, and any other lumbar related neurological manifestations, including the impact on his daily activities and employment.  

All opinions expressed should be accompanied by supporting rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


